Franklin County, No. 93AP1111581. This cause is pending before the court as a discretionary appeal. On April 26, 1994, this court denied appellant’s request for an extension of time to file memorandum in support of jurisdiction. In that appellant has failed to timely file a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court of Ohio,
IT IS ORDERED by the court, sua sponte, that this cause be, and the same is hereby, dismissed, effective July 5, 1994.